IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40401
                        Conference Calendar



ROBERT L. WILLIAMS, III,

                                         Plaintiff-Appellant,

versus

BRADSHAW STATE JAIL, Facility Health Administrator,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-43
                       - - - - - - - - - -
                        December 11, 2001

Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert L. Williams, III, a Texas prisoner (# 680652),

appeals from the dismissal of his pro se, in forma pauperis

(“IFP”) civil rights action as frivolous under 28 U.S.C.

§ 1915(e)(2)(B).   The court dismissed the complaint, which was

filed on January 26, 2001, and which concerned injuries allegedly

inflicted by the defendant on January 21, 1999, because it was

barred by the applicable two-year Texas statute of limitations.

A district court may sua sponte dismiss a complaint as frivolous


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40401
                                 -2-

on statute-of-limitations grounds where “it is clear from the

face of a complaint that the claims asserted are barred by the

applicable statute of limitations.”    Moore v. McDonald, 30 F.3d
616, 620 (5th Cir. 1994).   For § 1983 claims, federal courts

apply the general personal injury statute of limitations of the

forum state, Owens v. Okure, 488 U.S. 235, 249-50 (1989), which

is two years in Texas.   See Piotrowski v. City of Houston, 237
F.3d 567, 576 (5th Cir. 2001), cert. denied, 122 S. Ct. 53

(2001); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (West 1999).

     The district court did not abuse its discretion in

concluding that Williams’ complaint was not filed within the

applicable two-year limitations period.    Because Williams’ appeal

is without arguable merit, the appeal is DISMISSED as frivolous.

5TH CIR. R. 42.2; see Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   The dismissal of the instant appeal as frivolous and

the district court’s dismissal of his § 1983 complaint as

frivolous each count as a “strike” under the three-strikes

provision of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 387 (5th Cir. 1996).    Williams is cautioned that, once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.